UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 00-7767



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN STEPP,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-99-24, CA-00-862-2)


Submitted:     April 27, 2001                  Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Stepp, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Stepp seeks to appeal an order of the magistrate judge

denying his request for a copy of the transcript of his criminal

proceedings.   We dismiss the appeal for lack of jurisdiction be-

cause the order is not appealable.   This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1994), and cer-

tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).   The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability, deny leave to proceed

in forma pauperis, and dismiss the appeal as interlocutory.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2